
	
		I
		111th CONGRESS
		1st Session
		H. R. 362
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Mr. Boswell (for
			 himself, Mr. Loebsack,
			 Mr. Berry,
			 Mr. Braley of Iowa, and
			 Mrs. Emerson) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for temporary improvements to the Medicare inpatient hospital payment
		  adjustment for low-volume hospitals and to provide for the use of the non-wage
		  adjusted PPS rate under the Medicare-dependent hospital (MDH) program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Hospital Assistance Act of
			 2009.
		2.Temporary
			 improvements to the Medicare inpatient hospital payment adjustment for
			 low-volume hospitals
			(a)In
			 generalSection 1886(d)(12)
			 of the Social Security Act (42 U.S.C.
			 1395ww(d)(12)) is amended—
				(1)in subparagraph
			 (A), by inserting or (D) (for discharges occurring in fiscal year
			 2010) after subparagraph (B);
				(2)in subparagraph
			 (B), by striking The Secretary and inserting Except as
			 provided in subparagraph (D), the Secretary;
				(3)in subparagraph (C)(i)—
					(A)by inserting
			 (or, with respect to fiscal year 2010, 15 road miles) after
			 25 road miles; and
					(B)by inserting (or, with respect to
			 fiscal year 2010, 1,500 discharges of individuals entitled to, or enrolled for,
			 benefits under part A) after 800 discharges; and
					(4)by adding at the
			 end the following new subparagraph:
					
						(D)Temporary
				applicable percentage increaseFor discharges occurring in fiscal
				year 2010, the Secretary shall determine an applicable percentage increase for
				purposes of subparagraph (A) using a continuous linear sliding scale ranging
				from 25 percent for low-volume hospitals with 200 or fewer discharges of
				individuals entitled to, or enrolled for, benefits under part A in the fiscal
				year to 0 percent for low-volume hospitals with greater than 1,500 discharges
				of such individuals in the fiscal
				year.
						.
				(b)ImplementationNotwithstanding
			 any other provision of law, the Secretary of Health and Human Services may
			 implement the amendments made by subsection (a) by program instruction or
			 otherwise.
			3.Use of non-wage
			 adjusted PPS rate under the medicare-dependent hospital (MDH) program
			(a)In
			 generalSection 1886(d)(5)(G)
			 of the Social Security Act (42 U.S.C. 1395ww(d)(5)(G)) is amended by adding at
			 the end the following new clause:
				
					(v)In the case of discharges occurring
				on or after October 1, 2009, and before October 1, 2010, in determining the
				amount under paragraph (1)(A)(iii) for purposes of clauses (i) and (ii)(II),
				such amount shall, if it results in greater payments to the hospital, be
				determined without regard to any adjustment for different area wage levels
				under paragraph
				(3)(E).
					.
			(b)ImplementationNotwithstanding
			 any other provision of law, the Secretary of Health and Human Services may
			 implement the amendment made by subsection (a) by program instruction or
			 otherwise.
			4.Limitation on
			 Medicare exception to the prohibition on certain physician referrals for
			 hospitals
			(a)In
			 generalSection 1877 of the Social
			 Security Act (42 U.S.C. 1395nn) is amended—
				(1)in subsection
			 (d)(2)—
					(A)in subparagraph
			 (A), by striking and at the end;
					(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)in the case where
				the entity is a hospital, the hospital meets the requirements of paragraph
				(3)(D).
							;
					(2)in subsection
			 (d)(3)—
					(A)in subparagraph
			 (B), by striking and at the end;
					(B)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(D)the hospital meets
				the requirements described in subsection (i)(1) not later than 18 months after
				the date of the enactment of this
				subparagraph.
							;
				and
					(3)by adding at the
			 end the following new subsection:
					
						(i)Requirements for
				hospitals To qualify for hospital exception to ownership or investment
				prohibition
							(1)Requirements
				describedFor purposes of subsection (d)(3)(D), the requirements
				described in this paragraph for a hospital are as follows:
								(A)Provider
				agreementThe hospital had—
									(i)physician
				ownership on September 1, 2008; and
									(ii)a
				provider agreement under section 1866 in effect on such date.
									(B)Limitation on
				expansion of facility capacityExcept as provided in paragraph
				(3), the number of operating rooms, procedure rooms, and beds of the hospital
				at any time on or after the date of the enactment of this subsection are no
				greater than the number of operating rooms, procedure rooms, and beds as of
				such date.
								(C)Preventing
				conflicts of interest
									(i)The hospital
				submits to the Secretary an annual report containing a detailed description
				of—
										(I)the identity of
				each physician owner and any other owners of the hospital; and
										(II)the nature and
				extent of all ownership interests in the hospital.
										(ii)The hospital has
				procedures in place to require that any referring physician owner discloses to
				the patient being referred, by a time that permits the patient to make a
				meaningful decision regarding the receipt of care, as determined by the
				Secretary—
										(I)the ownership
				interest of such referring physician in the hospital; and
										(II)if applicable,
				any such ownership interest of the treating physician.
										(iii)The hospital
				does not condition any physician ownership interests either directly or
				indirectly on the physician owner making or influencing referrals to the
				hospital or otherwise generating business for the hospital.
									(iv)The hospital
				discloses the fact that the hospital is partially owned by physicians—
										(I)on any public
				website for the hospital; and
										(II)in any public
				advertising for the hospital.
										(D)Ensuring bona
				fide investment
									(i)Physician owners
				in the aggregate do not own more than the greater of—
										(I)40 percent of the
				total value of the investment interests held in the hospital or in an entity
				whose assets include the hospital; or
										(II)the percentage of
				such total value determined on the date of enactment of this subsection.
										(ii)Any ownership or
				investment interests that the hospital offers to a physician owner are not
				offered on more favorable terms than the terms offered to a person who is not a
				physician owner.
									(iii)The hospital (or
				any investors in the hospital) does not directly or indirectly provide loans or
				financing for any physician owner investments in the hospital.
									(iv)The hospital (or
				any investors in the hospital) does not directly or indirectly guarantee a
				loan, make a payment toward a loan, or otherwise subsidize a loan, for any
				individual physician owner or group of physician owners that is related to
				acquiring any ownership interest in the hospital.
									(v)Investment returns
				are distributed to each investor in the hospital in an amount that is directly
				proportional to the ownership interest of such investor in the hospital.
									(vi)Physician owners
				do not receive, directly or indirectly, any guaranteed receipt of or right to
				purchase other business interests related to the hospital, including the
				purchase or lease of any property under the control of other investors in the
				hospital or located near the premises of the hospital.
									(vii)The hospital
				does not offer a physician owner the opportunity to purchase or lease any
				property under the control of the hospital or any other investor in the
				hospital on more favorable terms than the terms offered to an individual who is
				not a physician owner.
									(E)Patient
				safety
									(i)Insofar as the
				hospital admits a patient and does not have any physician available on the
				premises to provide services during all hours in which the hospital is
				providing services to such patient, before admitting the patient—
										(I)the hospital
				discloses such fact to a patient; and
										(II)following such
				disclosure, the hospital receives from the patient a signed acknowledgment that
				the patient understands such fact.
										(ii)The hospital has
				the capacity to—
										(I)provide assessment
				and initial treatment for patients; and
										(II)refer and
				transfer patients to hospitals with the capability to treat the needs of the
				patient involved.
										(F)Limitation on
				application to certain converted facilitiesThe hospital was not
				converted from an ambulatory surgical center to a hospital on or after the date
				of enactment of this subsection.
								(2)Publication of
				information reportedThe Secretary shall publish, and update on
				an annual basis, the information submitted by hospitals under paragraph
				(1)(C)(i) on the public Internet website of the Centers for Medicare &
				Medicaid Services.
							(3)Exception to
				prohibition on expansion of facility capacity
								(A)Process
									(i)EstablishmentThe
				Secretary shall establish and implement a process under which an applicable
				hospital (as defined in subparagraph (E)) may apply for an exception from the
				requirement under paragraph (1)(B).
									(ii)Opportunity for
				community inputThe process under clause (i) shall provide
				individuals and entities in the community that the applicable hospital applying
				for an exception is located with the opportunity to provide input with respect
				to the application.
									(iii)Timing for
				implementationThe Secretary shall implement the process under
				clause (i) on November 1, 2009.
									(iv)RegulationsNot
				later than November 1, 2009, the Secretary shall promulgate regulations to
				carry out the process under clause (i).
									(B)FrequencyThe
				process described in subparagraph (A) shall permit an applicable hospital to
				apply for an exception up to once every 2 years.
								(C)Permitted
				increase
									(i)In
				generalSubject to clause (ii) and subparagraph (D), an
				applicable hospital granted an exception under the process described in
				subparagraph (A) may increase the number of operating rooms, procedure rooms,
				and beds of the applicable hospital above the baseline number of operating
				rooms, procedure rooms, and beds of the applicable hospital (or, if the
				applicable hospital has been granted a previous exception under this paragraph,
				above the number of operating rooms, procedure rooms, and beds of the hospital
				after the application of the most recent increase under such an
				exception).
									(ii)Lifetime 100
				percent increase limitationThe Secretary shall not permit an
				increase in the number of operating rooms, procedure rooms, and beds of an
				applicable hospital under clause (i) to the extent such increase would result
				in the number of operating rooms, procedure rooms, and beds of the applicable
				hospital exceeding 200 percent of the baseline number of operating rooms,
				procedure rooms, and beds of the applicable hospital.
									(iii)Baseline
				number of operating rooms, procedure rooms, and bedsIn this
				paragraph, the term baseline number of operating rooms, procedure rooms,
				and beds means the number of operating rooms, procedure rooms, and beds
				of the applicable hospital as of the date of enactment of this
				subsection.
									(D)Increase limited
				to facilities on the main campus of the hospitalAny increase in
				the number of operating rooms, procedure rooms, and beds of an applicable
				hospital pursuant to this paragraph may only occur in facilities on the main
				campus of the applicable hospital.
								(E)Applicable
				hospitalIn this paragraph, the term applicable
				hospital means a hospital—
									(i)that is located in
				a county in which the percentage increase in the population during the most
				recent 5-year period (as of the date of the application under subparagraph (A))
				is at least 150 percent of the percentage increase in the population growth of
				the State in which the hospital is located during that period, as estimated by
				Bureau of the Census;
									(ii)whose annual
				percent of total inpatient admissions that represent inpatient admissions under
				the program under title XIX is equal to or greater than the average percent
				with respect to such admissions for all hospitals located in the county in
				which the hospital is located;
									(iii)that does not
				discriminate against beneficiaries of Federal health care programs and does not
				permit physicians practicing at the hospital to discriminate against such
				beneficiaries;
									(iv)that is located
				in a State in which the average bed capacity in the State is less than the
				national average bed capacity; and
									(v)that has an average
				bed occupancy rate that is greater than the average bed occupancy rate in the
				State in which the hospital is located.
									(F)Procedure
				roomsIn this subsection, the term procedure rooms
				includes rooms in which catheterizations, angiographies, angiograms, and
				endoscopies are performed, except such term shall not include emergency rooms
				or departments (exclusive of rooms in which catheterizations, angiographies,
				angiograms, and endoscopies are performed).
								(G)Publication of
				final decisionsNot later than 60 days after receiving a complete
				application under this paragraph, the Secretary shall publish in the Federal
				Register the final decision with respect to such application.
								(H)Limitation on
				reviewThere shall be no administrative or judicial review under
				section 1869, section 1878, or otherwise of the process under this paragraph
				(including the establishment of such process).
								(4)Collection of
				ownership and investment informationFor purposes of
				subparagraphs (A)(i) and (D)(i) of paragraph (1), the Secretary shall collect
				physician ownership and investment information for each hospital.
							(5)Physician owner
				definedFor purposes of this subsection, the term physician
				owner means a physician (or an immediate family member of such
				physician) with a direct or an indirect ownership interest in the
				hospital.
							.
				(b)Enforcement
				(1)Ensuring
			 complianceThe Secretary of Health and Human Services shall
			 establish policies and procedures to ensure compliance with the requirements
			 described in subsection (i)(1) of section 1877 of the
			 Social Security Act, as added by
			 subsection (a)(3), beginning on the date such requirements first apply. Such
			 policies and procedures may include unannounced site reviews of
			 hospitals.
				(2)AuditsBeginning
			 not later than January 1, 2010, the Secretary of Health and Human Services
			 shall conduct audits to determine if hospitals violate the requirements
			 referred to in paragraph (1).
				
